Wells, J.,
orally.—Upon examination it appears very clear, that when there has been an agreement under seal to take an action out of court, otherwise than by rule of court, and such an entry has been made, no further jurisdiction can attach to it here. The effect of such an agreement to refer, is a discontinuance of the suits. The authorities cited go to that extent. The actions have been discontinued by the agreement of par*279ties. The entry was rightfully made, and if it had not yet been made, it would have to be made, pursuant to such sealed agreement.